34 F.3d 1366
Christopher LONGLEY;  Patrick McCarthy, Co-Treasurers of theRepublican Victory Club;  Republican Victory Club,a political committee, Appellants,v.John L. HOLAHAN, Jr., in his capacity as Chair of theEthical Practices Board, or his successor,* Appellee.
No. 94-1097.
United States Court of Appeals,Eighth Circuit.
Submitted June 16, 1994.Decided Sept. 1, 1994.

Harlan M. Goulett, of Minneapolis, MN, argued, for appellant.
Jocelyn Furtwangler Olson, St. Paul, MN, argued, for appellee.
Before BOWMAN and LOKEN, Circuit Judges, and STEVENS,** District Judge.
BOWMAN, Circuit Judge.


1
The Republican Victory Club and its co-treasurers (collectively RVC) appeal the District Court's denial of their motion for a preliminary injunction.  RVC sought to enjoin enforcement of the Minnesota law that forbids political committees or funds from accepting "aggregate contributions from an individual, political committee, or political fund in an amount more than $100 a year."   Minn.Stat. Sec. 10A.27 subd. 12 (Supp.1993).


2
We have now resolved, on the merits, constitutional challenges made to section 10A.27 subd. 12 in a companion case, Day v. Holahan, 34 F.3d 1356 (8th Cir.1994), and we have declared that subdivision to be unconstitutional and unenforceable.  Therefore the present case is now moot.  Accordingly, we dismiss the appeal, vacate the order of the District Court, and remand with instructions that the case be dismissed.  See United States v. Munsingwear, Inc., 340 U.S. 36, 39, 71 S.Ct. 104, 106, 95 L.Ed. 36 (1950).



*
 In the companion case of Day v. Holahan, 34 F.3d 1356 (8th Cir.1994), Holahan substituted for Vanne Owens Hayes, who was chairman of the Minnesota Ethical Practices Board when plaintiffs filed suit.  On the Court's own motion, for consistency between the cases, we have substituted Holahan for Hayes in this case as well


**
 The Honorable Joseph E. Stevens, Jr., Chief Judge, United States District Court for the Western District of Missouri, sitting by designation